Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on September 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,350,808 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claims 2 and 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2022.
Claim Objections
Claims 1 and 3-6 are objected to because of the following informalities:  claim 1 recites “a die that kneads a resin extrudes the resin” should be amended such as “a die that kneads a resin and extrudes the resin” for proper idiomatic language.  Claims not listed above are objected as being dependent upon an objected claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2005/0003034) in view of Kikusawa (US 2007/0243282) and JP 59-71841.
Watanabe et al. (US 2005/0003034) disclose a flexible tube production apparatus (fig. 2) for producing a flexible tube by extrusion molding ([0022], gradually changing the stiffness in the longitudinal direction (i.e., less stiff means more flexible); [0003] for making catheter; note instant specification discloses that catheters are example of flexible tube [0010]), comprising:
a die that kneads a resin ([0051],[0054]; mandrel 5 includes a screw 11 defining a groove as shown in fig. 2 which mandrel is rotatable, and thus the rotatable mandrel having the groove is capable of kneading the resin) and extrudes the resin onto a surface of a core member 10; and
a resin supply portion 8, 9 capable of supplying, to the die 3, a first resin and a second resin different from the first resin ([0022], different in stiffness);
wherein the die includes
a cylindrical inner die 5 having an outer face in which a groove 11 is formed, the groove being for kneading the resin ([0051],[0054]; mandrel 5 includes a screw 11 defining a groove as shown in fig. 2 which mandrel is rotatable, and thus the rotatable mandrel having the groove is capable of kneading the resin), and
an outer die 3 surrounding the inner die 5 such that a predetermined gap is generated between the outer die 3 and the outer face of the inner die 5 (fig. 2), the outer die 3 having an extrusion hole that extrudes the resins having been supplied to the gap, onto the outer face of the core member (fig. 2);
wherein
the outer die 3 and the inner die 5 are arranged such that the center axes thereof are coaxial with each other (fig. 2) and
the resin supply portion 8, 9 supplies the first resin and the second resin to the die while the inner die rotates about the center axis [0054] (see figs. 1-2; [0040]-[0051]).
	However, Watanabe et al. (US 2005/0003034) does not disclose a blade wire, a motor or a tubular member.
Kikusawa (US 2007/0243282) discloses a flexible tube production apparatus including a die that extrudes resin on a surface of a blade wire 3, 4, 5 (figs. 1-4; [0091]-[0098]).
JP 59-71841 discloses a flexible tube production apparatus (see figure) for producing a flexible tube by extrusion molding (the figure shows the tube being wound (i.e., flexible enough to be wound)), comprising:
a die that extrudes a resin onto a surface of a core member 10 (see figure); and
a resin supply portion 7 for supplying a resin to the die (see figure);
wherein the die includes
a cylindrical inner die 8 having an outer face in which a groove is formed (see figure),
a tubular member 9 housed inside the inner die 8, the tubular member 9 having a through-hole that allows the core member 10 to be inserted from one end to the other end of the tubular member 9 (see figure), and
an outer die 2, 3 surrounding the inner die 8 such that a predetermined gap is generated between the outer die 2, 3 and the outer face of the inner die 8, the outer die 2,3 having an extrusion hole that extrudes a resin having been supplied to the gap, onto the outer face of the core member 10 that is fed from the other end of the tubular member 9 (see figure), wherein
the outer die 2, 3, the inner die 8, and the tubular member 9 are arranged such that the center axes thereof are coaxial with each other (see figure),
the tubular member is fixed (see figure; see p. 3 of English translation filed with IDS filed on July 29, 2019, inner hose guide pipe is passed through the hollow of the mandrel, it is fixed and doubles as a support for the rotating mandrel 8), and
the resin supply portion 7 supplies the resin to the die while a drive (not shown) drives gears 11 which rotates the inner die 8 about the center axis (see figure; see p. 3 of English translation filed with IDS filed on July 29, 2019).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the core element of the apparatus of Watanabe et al. (US 2005/0003034) to be a blade wire, as disclosed by Kikusawa (US 2007/0243282), because such a modification is known in the art and would enable production of an alternative core product, namely a blade wire product; and to further modify the apparatus with a tubular member and a drive, as disclosed by JP 59-71841, because such a modification is known in the art and would enable guiding of the core member/blade wire and would provide a configuration for rotating the inner die which rotation of the inner die is desired by Watanabe et al. (US 2005/0003034), as mentioned above.  In other words, it would be obvious to use means known in the art for rotating an inner die, as disclosed by JP 59-71841, to enable the rotating of the inner die disclosed by Watanabe et al. (US 2005/0003034).  And, it would be obvious to further modify the drive to be a motor because motors for enabling rotational drive are known in the art, as disclosed by Kikusawa (US 2007/0243282: [0094]).
As to claims 3-4, Watanabe et al. (US 2005/0003034) further discloses that
(Claim 3) it is known in the prior art for a resin supply portion to includes:
a first extruder that ejects the first resin;
a second extruder that ejects the second resin; and
a mixing valve capable of changing a mixing ratio of the first resin ejected from the first extruder to the second resin ejected from the second extruder ([0009]-[0013], first resin A is supplied by resin A extruder and the amount resin A supplied is controlled by valve 41, second resin B is similarly supplied and controlled, wherein such valves are capable of changing a mixing ratio between the first and second resins); and
(Claim 4) wherein the mixing valve includes:
a first valve capable of changing a first distribution ratio that is a ratio of an amount of the first resin to be supplied to the die to an amount of the first resin to be discharged to the outside; and
a second valve capable of changing a second distribution ratio that is a ratio of an amount of the second resin to be supplied to the die to an amount of the second resin to be discharged to the outside, and
the mixing valve changes the first distribution ratio and the second distribution ratio, with a total of the amount of the first resin to be supplied from the first valve to the die and the amount of the second resin to be supplied from the second valve to the die being kept constant, thereby increasing or decreasing the mixing ratio of the first resin to the second resin in association with the extrusion molding of the flexible tube ([0009]-[0013], when resins A or B are selected by switching devices 39, 40 using switching valves 41 and supplied to the die holder, the resin that is not selected passes through the resin discharge port (i.e., which defines the distribution ratios for resins A and B); [0049] when switching resins A and B, the total supplied amount of both resins is kept constant).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the terminal disclaimer filed on September 12, 2022 was approved negating the double patenting rejections of claims 5-6 from the previous office action.  
Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Watanabe fails to disclose or suggest mixing resins by rotating the mandrel 5.
	The Examiner respectfully disagrees.  Watanabe discloses rotating the mandrel 5 [0054], as mentioned above.
Applicant argues that in the apparatus disclosed in JP59-71841, the mandrel 8 is rotated not for mixing (kneading) rubber of resins but rather for heating rubber inside the shear heating cylinder 2.
Therefore, in JP59-71841, there is no disclosure or suggestion of mixing two types of
resins by rotation the mandrel 8.
	The Examiner agrees.  However, the rotating mandrel of JP59-71841 is capable of mixing (kneading) the extrusion material.  In any case, a mandrel rotated for mixing (kneading) two resins is disclosed by Watanabe, as disclosed above, but Watanabe does not disclose a motor for rotating the mandrel.  JP59-71841 is used to show that using a drive to rotate a mandrel is known in the extrusion art.  
Applicant argues that Watanabe, Kikusawa and JP59-71841 all fail to disclose or suggest
performing both extrusion and kneading of resins in the die by a rotating inner die.
	The Examiner respectfully disagrees.  All these references are in the same art, namely extrusion.  Rotating a mandrel to mix (knead) resins is disclosed by Watanabe, as mentioned above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744